ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Cantu Services, Inc.                            ) ASBCA No. 62841
                                                )
Under Contract No. W91QF5-17-D-0003             )

APPEARANCES FOR THE APPELLANT:                     John C. Dulske, Esq.
                                                   Bonnie Kirkland, Esq.
                                                   Carrie Gorner, Esq.
                                                    Dykema Gossett PLLC
                                                    San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                    Scott N. Flesch, Esq.
                                                    Army Chief Trial Attorney
                                                   CPT Philip L. Aubart, JA
                                                    Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: May 13, 2022



                                                CHRISTOPHER M. MCNULTY
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62841, Appeal of Cantu Services,
Inc., rendered in conformance with the Board’s Charter.

       Dated: May 13, 2022


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals